                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CV 252

LOANN MEEKINS, as Guardian                )
ad Litem for T.W.,                        )
                                          )
                     Plaintiff,           )
                                          )                    ORDER
v.                                        )
                                          )
SHANE DAVIS and THE CITY OF               )
KINGS MOUNTAIN,                           )
                                          )
                 Defendants.              )
____________________________              )

       This matter is before the Court on the “Motion of Plaintiff to Release Loann

Meekins as Guardian Ad litem of Tiana Wilson” (Doc. 36).

       The Court conducted a hearing on the Motion on June 10, 2019. Attorney Geraldine

Sumter appeared with Plaintiff Tiana Wilson, her mother Kristena Wilson, and Guardian

Ad Litem Loann Meekins. Attorney Patrick Flanagan appeared on behalf of Defendants

Shane Davis and the City of Kings Mountain.

       From the information appearing on the docket and submitted during the hearing, it

appears that Ms. Meekins, who currently serves as Tiana Wilson’s Guardian Ad Litem in

this matter, has acted as the guardian of Tiana Wilson’s estate under an appointment by the

Clerk of Superior Court of Cleveland County, North Carolina. It further appears that the

Clerk has determined that Tiana Wilson, who is no longer a minor, does not require a

guardian of her estate or a guardian of her person, and therefore has discontinued

guardianships that were previously established for those purposes.
       Plaintiff acknowledges that the findings by the Clerk of Court of Cleveland County

regarding Tiana Wilson are not binding on this Court, which is required to undertake its

own analysis under Rule 17 of the Federal Rules of Civil Procedure to determine whether

a representative should continue to appear with Plaintiff.

       In that regard, Plaintiff’s counsel advised that Plaintiff would continue to benefit

from the assistance of a representative (in addition to counsel) in this matter. It is the

position of Plaintiff that Ms. Meekins is no longer a suitable representative of Tiana

Wilson, due to the dissolution of her state court guardianship and her lack of relationship

with Tiana Wilson otherwise, and that Tiana Wilson’s mother, Kristena Wilson, should

now be substituted for Ms. Meekins as Tiana Wilson’s Guardian Ad Litem.

       Plaintiff’s counsel recommended Kristena Wilson to the Court as a Guardian Ad

Litem, noting Kristena Wilson’s record of responsiveness and diligence in relation to this

case and other legal matters involving her daughter, and Kristena Wilson’s demonstrated

interest in assuring that Tiana Wilson understands her affairs. In addition, Kristena Wilson

served previously as a co-guardian of Tiana Wilson’s person under an appointment by the

Clerk of Court of Cleveland County. It is also noted that Tiana Wilson is the lone plaintiff

in this case.

       Defendants have no objection to the continued appearance of a Guardian Ad Litem

for Tiana Wilson, nor do they object to the substitution of Kristena Wilson for Loann

Meekins.
       The Court inquired of Kristena Wilson, who stated she understood the

responsibilities of the role of Guardian Ad Litem and was willing to undertake them on

behalf of Tiana Wilson in this case.

       Plaintiff and her representatives do not object to the caption of this matter being

revised to reflect Tiana Wilson’s full name.

       Having reviewed the Motion, the information appearing in the record and presented

during the hearing, and applicable authorities, the Court finds that Plaintiff Tiana Wilson

should continue to be represented by a Guardian Ad Litem and that Kristena Wilson may

be substituted for Ms. Meekins for that purpose.

       IT IS THEREFORE ORDERED THAT:

       1. The “Motion of Plaintiff to Release Loann Meekins as Guardian Ad Litem of

          Tiana Wilson” (Doc. 36) is GRANTED IN PART, and Kristena Wilson is

          SUBSTITUTED for Loann Meekins as Guardian Ad Litem for Plaintiff Tiana

          Wilson.

       2. The Clerk of Court is respectfully DIRECTED to amend the caption of this

          matter to reflect the substitution of Kristena Wilson for Loann Meekins, and to

          reflect Tiana Wilson’s name.


                                               Signed: June 11, 2019
